IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

SAMUEL M. SHORT,
Plaintiff-Below/ Appellant,

CA. No. CPU4-14—002963

V.

MARION JOHNSON,

Defendant-Below/Appellee.

Submitted: February 25, 2015
Decided: March 30, 2015

Leo John Ramunno, Esquire Kenneth L. Wan, Esquire

Woodmill Corporate Center Law Ofﬁce of A. Dale Bowers, 11, RA.

5149 W. Woodmili Drive, Suite 20 PO. Box 6047

Wilmington, DE 19808 Wilmington, DE 19804—0647
Attorney ﬂor Appellant Altomeyfor Appellee

ORDER ON APPELLEE’S MOTION TO DISMISS

The instant matter is an appeal de novo brought pursuant to 10 Del C. § 9570 et seq. from
the Justice of the Peace Court. Defendant—Below/Appellee Marion Johnson (“Appellee”) brings
this Motion to Dismiss, arguing that Plaintiff—Below/Appellant Samuel M. Short (“Appellant”)
untimely ﬁled the appeal. The COurt held a hearing on the Motion on December 12, 2014, and
ordered the parties to submit written argument on whether the matter should be dismissed. This
is the Court’s decision, following a review of the parties’ written submissions, on Appellee’s
Motion to Dismiss.

On June 23, 2014, Appellant ﬁled a debt action against Appellee in the Justice of the

Peace Court. At trial, on September 8, 2014, both parties appeared pro 36. On September 9,

2014, the Justice of the Peace Court entered judgment against Appellant, and the Clerk of the
court docketed the court’s order, and sent a copy of the order to both parties. The Justice of the
Peace Court Docket reﬂects that on October 8, 20M, Appellant requested and obtained a copy of
the court’s order. On October 21, 2014, Appellant filed a notice of appeal in this Court.

This Court’s jurisdiction over appeals from the Justice of the Peace is strictly governed
by statute, speciﬁcally 10 Del. C. § 9571. An appeal brought pursuant to § 9571 “shall be taken
within ﬁfteen days of the ﬁnal judgment.”1 When a party fails to perfect an appeal within the
proscribed time period under § 9571, “a jurisdictional defect is created which may not be
excused in the absence of unusual circumstances [that] are not attributable to the appellant or the
appellant's attorney.”2 Under this caveat, the Court may exercise jurisdiction over an untimely
appeal where the untimeliness is attributable to court personnel.3 In support of such a claim, an
appellant must present credible evidence attributing the delay to court personnel.4

In this matter, Appellant claims that the untimely ﬁling of his appeal is due to the fact
that he never received a copy of the Justice of the Peace Court’s decision in the mail. T he Justice
of the Peace Court Docket reﬂects that the Clerk of the court docketed the court’s order, and sent
a copy of the order to both parties. Although the Docket does not reveal if or when Appellant
received the order, Appellant has not proffered any evidence that attributes any fault to that of
the Justice of the Peace Court personnel. Contrary to Appellant’s argument, “an appellant’s pro

se status does not excuse a failure to comply strictly with [this] jurisdictional requirement” and

’ 10 Del. C. §9571(b).
zRgngMgsB9A2dmllﬂHDddQﬂﬂﬁmmbu6mm¢m2A2d%L3&MDdd9WD

(emphasis added).
3 Palmer v. DCSE, 32 A.3d 939 at *1 (TABLE) (Del. 201 l)(eiting Bey v. State, 402 A.2d 362, 363 (Del.

1979)).
4 Robert REED v. CLARK'S Swimming Pools, lite, l997 WL 1737122, at *3 (Del. Com. Pl. Sept. l9,

1997)

does not excuse him from submitting an untimer appeal.5 Moreover, Appellant was present for
trial in the Justice of the Peace Court, already knew of the court’s decision, and had “a
continuing duty of inquiry to ascertain” if the court docketed its ﬁnal judgment.6
CONCLUSION
For the foregoing reasons, Appellee’s Motion to Dismiss is GRANTED. Appellant’s
appeal was untimely ﬁled, and as a result, this Court lacks jurisdiction under 10 Del. C. § 9571.

IT IS so ORDERED this 30th day of March, 2015.

 

cc: Tamu White, Judicial Case Management Supervisor

5 Smith v. State, 8 l2 A.2d 224 (Del. 2002) (citing Carr v. State, 554 A.2d 778 (Del. 1 989)).
6 F oley v. Washington Grp. Int'l, Inc, 984 A.2d 123 (Del. 2009) (citing Giordano v. Marta, 723 A.2d
833, 837—38 (Del. 1998)).